UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7948



BERNARD CHESTER WEBB,

                                              Plaintiff - Appellant,

          versus

BRISTOL CITY SHERIFF'S OFFICE; HOWARD         E.
BARNES, Sheriff; MIKE SAYLER, Medic,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CA-95-643-R)


Submitted:   April 15, 1996                 Decided:   April 29, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Bernard Chester Webb, Appellant Pro Se. Steven Ray Minor, ELLIOTT,
LAWSON & POMRENKE, Bristol, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Webb v. Bristol City Sheriff's Office, No. CA-95-643-R (W.D.
Va. Nov. 3, 1995). We deny Appellant's motion for appointment of

counsel and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2